DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending


Claim Objections

In response to Applicant request for withdrawal of objection on claim 3, Examiner accepts Applicant’s request because amended claim 3 corrected the error accordingly.


Rejections under 35 U.S.C. § 112

In response to Applicant request for withdrawal of 35 U.S.C. §112 rejections on claim 4-6, Examiner accepts Applicant’s request because amended claims made proper changes to provide clarity.


Response to Remarks/Arguments

Applicant Argument/Remarks Made in Amendment filed on 11/20/2021 have been fully considered, but were not found to be persuasive. Accordingly, this action is made final.

In response to the amendment made to claims of 1, 2, 3, 4, 5, 6, 7, 8, 9 and their dependent claims, a new rejection has been issued. relevant sections of claim rejections in addition to the Examiner’s response to the Applicant’s argument below.

As per applicant’s argument on Page 7 where cited art fails to disclose “reservation processors” in the claim 1 of pending application:

“First, the cited art, alone or in any combination, fails to disclose or suggest the "one or more reservation processors", the "stream service", and the "one or more expiration processors" as recited by amended claim 1. The amendments to claim 1 are based in part on subject matter recited by claim 10.”

Examiner read claim language “reservation processors” in the light of specification, paragraph [0050]:

(BUSJAEGER [0050] In various embodiments, the process space 28 includes an reservation processor 404, expiration processor 405, and a stream service processor 420. The reservation processor 404 appends received events 215 to an event log 205 in an non-relational datastore (NRDS) 410, and enforces the ordering of events, idempotence, and constraints..
BUSJAEGER [0085] In FIGS. 4 and 5, each instance of the web tier 401 includes a respective reservation processor 404 that processes requests received from external platforms/systems 210, and appends events 215 to an event log 205 in the NRDS 410.)

Accordingly, “reservation processor” appears to be responsible for receiving events from external sources and updates event log.
Note that the cited reference of Lautenschlaeger teaches a method of configuring a database engine to store a received base event in a log table of a persistence layer, which is equivalent steps of “reservation processor 404” performing “processes requests received from external platforms/systems 210, and appends events 215 to an event log 205”, as claimed in the pending application:
(Lautenschlaeger [0008] An embodiment of a computer system comprises one or more processors and a software program, executable on said computer system. The software program is configured to cause an in-memory database engine to receive at a first time, a base event. The software program is configured to cause the in-memory database engine to store the base event in a log table of a persistence layer, and to store the base event in an in-memory state within an in-memory database.
Lautenschlaeger [0050] FIG. 2 is a flow diagram showing various actions taken in a method 200 according to an embodiment. At 202, an engine stores a received base event in a log table of a persistence layer, and in an in-memory state. At 204 the engine stores a received follow-on event in the log table, and in the in-memory state.)

Applicant’s also argued cited art fails to disclose “expiration processors” in the claim 1 of pending application:

“Second, the cited art, alone or in any combination, fails to disclose or suggest "a number of expiration processors of the one or more expiration processors is equal to a number of shards of the plurality of shards" as recited by claim 6.”

Examiner read the claim language “expiration processors” in the light of specification of pending application, paragraph [0022]:

(BUSJAEGER [0022] The async change notifications cause the expiration processors to update an in-memory window of expirations of that stream shard by time. For example, if there are 100 partitions in the non-relational datastore, then there will be 100 expiration processors running concurrently, each of which track the expirations for a corresponding partition. Each of the expiration processors continuously load expiration times from their partitions into their own in-memory expiration windows. Each of the expiration processors also periodically run (e.g., every 30 seconds or the like) an expiration job that queries the local expiration window for reservations that have expired, and retrieves locally stored reservation IDs of the expired reservations)

Therefore, Examiner interprets, each of the “expiration processor” are given a task for keeping track of reserved expiration time window of an event to raise a notification when time is up.
Similarly, Lautenschlaeger discloses a method of storing events in-memory state for predetermined time period and removing them from memory upon expiry of time window. In another words, Lautenschlaeger teaches that each of individual events are being tracked independently and only stored in-memory state (e.g., “their partitions into their own in-memory expiration windows”) as long as they are within time window but will eventually be removed when no needs for following up with them:
(Lautenschlaeger [0005] lines 9-19: “All events are ultimately removed from the in-memory state upon expiry of the time window. Thus correlated event pairs are stored in the aggregation tables for efficient querying. Events remaining uncorrelated upon expiration of the time window, are stored only in an (voluminous) log table for less-efficient (but rare) late querying and aggregation. Efficient correlation is achieved by assuming that successful event pair matching is most likely to occur within the in-memory time window, or not at all”)
(Lautenschlaeger [0051] At 206, within a predetermined time period the engine references the in-memory state to correlate the follow-on event as relevant to the base event and create an event pair. At 208 the engine stores an aggregation table comprising the base event and the follow-on event as an event pair.)

Accordingly, Examiner does not find Applicant’s arguments are persuasive thus, he remains rejecting claims 1-20 under 35 U.S.C. § 103.


Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlaeger et al., US 2020/0110826 Al, hereinafter Lautenschlaeger in view of Zhang et al., US 8850453 B1, hereinafter Zhang.

As per claim 1, (Currently Amended)  A (NTCRM) comprising instructions to provide temporary reservation services, wherein execution of the computer program comprising a set of instructions by one or more processors of a computing system is operable to cause the computing system to: operate one or more reservation processors to: 
Lautenschlaeger teaches a method of configuring a database engine   (e.g., “comprising instructions”) to store a received base event in a log table (e.g., “operate one or more reservation”) of a persistence layer causing the in-memory database engine to store base event in an in-memory state (e.g., “provide temporary reservation services”)
(Lautenschlaeger [0008] An embodiment of a computer system comprises one or more processors and a software program, executable on said computer system. The software program is configured to cause an in-memory database engine to receive at a first time, a base event. The software program is configured to cause the in-memory database engine to store the base event in a log table of a persistence layer, and to store the base event in an in-memory state within an in-memory database.
Lautenschlaeger [0050] FIG. 2 is a flow diagram showing various actions taken in a method 200 according to an embodiment. At 202, an engine stores a received base event in a log table of a persistence layer, and in an in-memory state. At 204 the engine stores a received follow-on event in the log table, and in the in-memory state.)

obtain a plurality of events from an external platform, at least some events of the plurality of events are temporary reservations
Lautenschlaeger teaches a method of storing a received follow-on events (e.g., “a plurality of events”) and recording them in a log table (e.g., “obtain a plurality of events from an external platform”) and in the in-memory state:
(Lautenschlaeger [0050] FIG. 2 is a flow diagram showing various actions taken in a method 200 according to an embodiment. At 202, an engine stores a received base event in a log table of a persistence layer, and in an in-memory state. At 204 the engine stores a received follow-on event in the log table, and in the in-memory state.)

 including an event identifier (event-id) and an expiration time (ET); for each temporary reservation obtained from the external platform, insert a record with the eventid and the ET into an event log, and stream, to a stream service,
Lautenschlaeger discloses a method of creating aggregation table  (e.g., “an event log”) for matching event pairs, including event ID and expiry of the time window (e.g., “expiration time”) to permit efficient correlation between a follow-on event and a relevant base event as incoming stream  (e.g., “a stream service”) of events being received by system:
(Lautenschlaeger [0005] In a streaming environment, efficient correlation between base events and relevant follow-on events is accomplished by temporarily storing events in an in-memory state for a limited time window. The in-memory state buffers the incoming stream of events to permit efficient attempted correlation. Successful correlation (e.g., by ID matching) between a follow-on event and a relevant base event, gives rise to formation of specialized aggregation tables for matched (base, follow-on) event pairs. All events are ultimately removed from the in-memory state upon expiry of the time window. Thus correlated event pairs are stored in the aggregation tables for efficient querying. Events remaining uncorrelated upon expiration of the time window, are stored only in an (voluminous) log table for less-efficient (but rare) late querying and aggregation. Efficient correlation is achieved by assuming that successful event pair matching is most likely to occur within the in-memory time window, or not at all.)

and delete, from the event log, respective records having an ET indicating that a corresponding temporary reservation has 
Lautenschlaeger discloses a method of removing events from in-memory state (e.g., “correspond to temporary reservation”) upon expiry of the time window:
(Lautenschlaeger [0005] lines 9-19: “All events are ultimately removed from the in-memory state upon expiry of the time window. Thus correlated event pairs are stored in the aggregation tables for efficient querying. Events remaining uncorrelated upon expiration of the time window, are stored only in an (voluminous) log table for less-efficient (but rare) late querying and aggregation. Efficient correlation is achieved by assuming that successful event pair matching is most likely to occur within the in-memory time window, or not at all”)

With respect to claim 1, Lautenschlaeger discloses a method of formulating aggregation tables (e.g., “insertion of the record into the event log”) for matched (base, follow-on) event pairs (e.g., “a series of stream records from the stream service”) and as incoming stream of events arrives at system but Lautenschlaeger does not explicitly discloses creating a notification indicating that a new record has been inserted into the event log:

a notification indicating insertion of the record into the event log, the notification including the eventid and the ET of the record; and operate one or more expiration processors to: access a series of stream records from the stream service, 
However, Lautenschlaeger in view of Zhang discloses a method of configuring the event notification system comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber 
Furthermore, Zheng indicates that the filtering service may provide notification of events to a subscriber upon expiry of time of one or more of events (e.g., “operate one or more expiration processors”) to a subscriber.
(Zhang, col. 2, lines 19-23: “In accordance with another aspect of the invention is a method for event notification comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber”
Zhang, col. 5, lines 10-15: “The filtering service may set a timer indicating an amount of time representing an expiration time. The filtering service may provide notification of events to a subscriber. The filtering service delays providing the subscriber notification of the event until the timer expires (e.g., amount of time has lapsed”).

Accordingly, one of ordinary skill in the art would have motivated to combine the teachings of Zhang into the system of Lautenschlaeger, a method of generating a special notification in the system upon receiving a high value event that may need to be notified immediately, in response to the occurring event to invoke proper action. 
As an example, the filtering service of Zhang may have a set of rules defined, requiring a time sensitive task to be performed in response to a list of occurring events. If the event filter service identifies one or more of those events in a streaming service, it would generate a notification as a result, executing set of action in response to the event within limited time frame without requiring human intervention in order to act necessary measure. Thus, it provides a great feature enhancement and therefore improves user experiences as well as overall system performance. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhang into the system of Lautenschlaeger because, they are analogous art as being directed to the same field of endeavor, the method of event management system. 

As per claim 2, (Currently Amended) The NTCRMa timestamp indicating when the reserved item was reserved, and the eventid is an identifier associated with the reserved item.  
Lautenschlaeger discloses a method of maintaining an expiry of the predetermined time period (e.g., “a timestamp indicating when the reserved item was reserved”) for the base event, as incoming stream of events are identified by ID matching between a follow-on event and a relevant base event: 
 (Lautenschlaeger [0005] In a streaming environment, efficient correlation between base events and relevant follow-on events is accomplished by temporarily storing events in an in-memory state for a limited time window. The in-memory state buffers the incoming stream of events to permit efficient attempted correlation. Successful correlation (e.g., by ID matching) between a follow-on event and a relevant base event, gives rise to formation of specialized aggregation tables for matched (base, follow-on) event pairs. All events are ultimately removed from the in-memory state upon expiry of the time window.
Lautenschlaeger, par. [0006] lines 12-16: After expiry of the predetermined time period, the engine deletes the base event and the follow-on event from the in-memory state. The engine satisfies a query with reference to the aggregation table.)

As per claim 3,  (Currently Amended) The NTCRMexecution of instructions are operable to cause the computing system to operate one or more reservation processors to: receive one or more messages including respective events of the plurality of events- 
Lautenschlaeger does not explicitly discloses a method of receiving one or more messages including respective events of the plurality of events. 
However, Lautenschlaeger in view of Zhang discloses a method of receiving a plurality of event notifications (e.g., “receive one or more messages including respective events”) about a plurality of corresponding events and sending a portion of said plurality of event notifications to a subscribe: (e.g., “cause the computing system to operate one or more reservation processors to”): 
(Zhang, col. 2 lines 19-23: “In accordance with another aspect of the invention is a method for event notification comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber, wherein each event notification in”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Zhang because, one of ordinary skill in the art would have allowed the combining  teachings of Zhang, a method of “receiving/sending a plurality of event notifications about a plurality of corresponding events originated from a message service” because it allows steaming environment service to closely engage with subscribers on each of event/transaction through the messaging service that enhances the user experience on following up with events.

As per claim 4, (Currently Amended) The NTCRMa desired ET value.  
Lautenschlaeger discloses a method of correlating the follow-on event within a predetermined time period (e.g., “a desired ET value”) as relevant to the base event to create an event pair by matching the identifier in the base event:  
(Lautenschlaeger, par. [0007] “Within a predetermined time period, the engine correlates the follow-on event as relevant to the base event to create an event pair by matching the identifier in the base event with the identifier in the first follow-on event.”)

As per claim 5, (Currently Amended) The NTCRM
Lautenschlaeger discloses a method of storing event in a log table (e.g., “shards”) wherein each base event ingested by the system, is persisted into the distributed database (e.g., “distributed evenly across the plurality of shards”): 
(Lautenschlaeger, par. [0007] “A non-transitory computer readable storage medium embodies a computer program for performing a method comprising an engine receiving at a first time, a base event including an identifier. The engine stores the base event in a log table of a persistence layer. The engine stores the base event in an in-memory state: Lautenschlaeger par. [0069] “For a database lookup option, each base event (Ad Request) ingested by the system, is persisted into the distributed database. Each follow-on event (e.g., impression, click, conversion) is joined in near real-time with the base event stored in the database”)

Claims 6, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlaeger in view of Zhang and further in view of Fiorano: https://www.fiorano.com/documentation/display/ESB1100/Events+Tracking hereinafter, Fiorano.

As per claim 6, (Currently Amended) The NTCRMone or more expiration processors is equal to a number of shards of the plurality of shards.  

Lautenschlaeger does not explicitly discloses that expiration processors of the plurality of expiration processors is equal to a number of shards of the plurality of shards.
However, Lautenschlaeger in view of Fiorano discloses a method of creating an event object based on a table (e.g., “shard”) of database schema TPS_EVENTS & TES_EVENTS” comprised with a “event_id” and a “expiry_time”, which indicates that each event object (table) is associated with a event_id and a exipry_time therefore, number of “expiry_time” matches with the number of tables (shards))

         
    PNG
    media_image1.png
    986
    969
    media_image1.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano because one of ordinary skill in the art would have motivated to organize an event with an individual table so that it may be effectively manage the event by allowing query process access any of attributes in the table such that, it may improve overall performance of system on searching event records.

As per claim 7, (Currently Amended) The NTCRMexecution of instructions is operable to cause the computing system to: store the eventid and the ET of each temporary reservation indicated by each streamed notification in an expiration window, the expiration window comprising a mapping of eventids to ETs for each temporary reservation. 

Lautenschlaeger does not explicitly discloses a method of mapping of event_ids to ETs for each temporary reservation. 
 However, Lautenschlaeger in view of Fiorano discloses a method of storing an event in a database table comprising an event_id with an expiry_time:


    PNG
    media_image2.png
    680
    1060
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano because one of ordinary skill in the art would have motivated to organize each event record in a table so that it may effectively access an event record by allowing query process to reference any attribute of the event record to enhances user experience of the system.

As per claim 8, (Currently Amended) The NTCRMexecution of instructions is operable to cause the computing system to: retrieve, on a periodic basis, temporary reservations from the expiration window having ETs that have expired; and perform a conditional delete operation for the retrieved temporary reservations against the event log, the conditional delete operation indicating to delete the retrieved temporary reservations provided that ETs of the retrieved temporary reservations in the event log indicates that the retrieved temporary reservations have expired.  
Lautenschlaeger discloses removing all events from in-memory (temporary storage unit) upon expiry of the time window: Lautenschlaeger, par. [0005] lines 9-11: “All events are ultimately removed from the in-memory state upon expiry of the time window. Thus correlated event pairs are stored in the aggregation tables for efficient querying.  
(Lautenschlaeger [0006] lines 12-16: “After expiry of the predetermined time period, the engine deletes the base event and the follow-on event from the in-memory state. The engine satisfies a query with reference to the aggregation table.”)

As per claim 9, (Currently Amended) The NTCRMexecution of instructions is operable to cause the computing system to: stream, to the external platform, the notification indicating insertion of the eventid and the ET into the event log.  
Lautenschlaeger discloses maintaining event log table includes an event and metadata associated with that event: par. [0034] lines 4-10: “In particular, the events are stored in a (voluminous) log table 114 that includes data (Dn) 116 of the event, as well as metadata (MDn) 118 associated with that event. Here, continuing with a particular example involving digital advertising, that meta data could comprise a particular country (e.g., Germany) in which the advertising response is sent” But, Lautenschlaeger does not explicitly discloses insertion of event id and ET into the log. 
However, Lautenschlaeger in view of Fiorano discloses a method of managing an event in a table with “event_id” and “expiry_time”.

    PNG
    media_image3.png
    597
    932
    media_image3.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano because one of ordinary skill in the art would have motivated to organize an event record in a table with event_id and expiry time so that it may effectively access an event record by querying with an event_id and identify expiry window of the event as necessary. As the result, it provides improved overall system performance in managing events. 

Claims 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lautenschlaeger in view of Zhang and further in view of Fiorano.

As per claim 10, (Original) A system for providing temporary reservation services, the system comprising: a web tier comprising a plurality of reservation processors, individual reservation processors of the plurality of reservation processors are arranged to: 
Lautenschlaeger discloses a system such as a global web-based services (e.g., “plurality of reservation processors”) that may process very large volumes of data such as digital advertising: 
(Lautenschlaeger [0002] “In the current landscape of information technology, systems may emit very large volumes of data. Examples of such systems include the Internet of Things (IoT), and other global web-based services such as digital advertising”)

receive temporary reservations from an external platform, the temporary reservations to expire after expiration of an expiration time, 
Lautenschlaeger discloses a method of events having a predetermined time period (e.g., expiration time) stored in-memory state (e.g., temporary storage): 
(Lautenschlaeger, par. [0007] Within a predetermined time period, the engine correlates the follow-on event as relevant to the base event to create an event pair by matching the identifier in the base event with the identifier in the first follow-on event.)

and append the received temporary reservations as respective event objects in an event log, 
Lautenschlaeger discloses a method of storing the base event in a log table of a persistence layer: 
(Lautenschlaeger [0006] “An embodiment of a computer-implemented method comprises an engine receiving at a first time, a base event. The engine stores the base event in a log table of a persistence layer, and stores the base event in an in-memory state.”)

the respective event objects including respective eventids and ETs; and a stream tier comprising a plurality of expiration processors,  

Lautenschlaeger does not explicitly discloses insertion of event id and ET into the log. 
However, Fiorano discloses a method of managing an event in a table with “event_id” and “expiry_time”:


    PNG
    media_image4.png
    564
    880
    media_image4.png
    Greyscale


individual expiration processors of the plurality of expiration processors are arranged to: receive a stream of notifications, 
Lautenschlaeger does not explicitly discloses a method of receiving a stream of notifications 
However, Lautenschlaeger in view of Zhang discloses a method of configuring the event notification system comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber 
Furthermore, Zheng indicates that the filtering service may provide notification of events to a subscriber upon expiry of time of one or more of events (e.g., “individual expiration processors of the plurality of expiration processors”) to a subscriber.
(Zhang, col. 2, lines 19-23: “In accordance with another aspect of the invention is a method for event notification comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber”
Zhang, col. 5, lines 10-15: “The filtering service may set a timer indicating an amount of time representing an expiration time. The filtering service may provide notification of events to a subscriber. The filtering service delays providing the subscriber notification of the event until the timer expires (e.g., amount of time has lapsed”).

individual notifications in the stream of notifications indicating event objects that were appended to the event log, and delete event objects from the event log corresponding to expired temporary reservations based on the stream of notifications.
Lautenschlaeger discloses method of receiving incoming stream of events (Lautenschlaeger par. [0005] line 5) and storing base event in the log table (Lautenschlaeger par. [0006] line 3) and delete the base memory from the in-memory state after expiry of the predetermined time period (Lautenschlaeger par. [0006] lines 12-14) but, Lautenschlaeger does not explicitly discloses a method of receiving stream of notifications indicating event objects. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano and Zhang because one of ordinary skill in the art would have motivated to organize an event record in a table with event_id and expiry time so that it may effectively access an event record by querying with an event_id and identify expiry window of the event as necessary. As the result, it provides improved overall system performance in managing events. 

As per claim 11. (Original) The system of claim 10, wherein the appending of temporary reservations in the event log is to cause the notifications to be streamed to the stream tier.  
Lautenschlaeger discloses a method of steps for storing event in a log table in an event streaming environment however, Lautenschlaeger  does not explicitly discloses a method of notification to be streamed to the stream tier. 
However, Lautenschlaeger in view of Zhang discloses a method of configuring the event notification system comprising; receiving a plurality of event notifications (e.g., “notifications to be streamed to the stream tier”) about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber 
 (Zhang, col. 2, lines 19-23: “In accordance with another aspect of the invention is a method for event notification comprising; receiving a plurality of event notifications about a plurality of corresponding events; and sending a portion of said plurality of event notifications to a subscriber”).
Accordingly, one of ordinary skill in the art would have motivated to combine the teachings of Zhang into the system of Lautenschlaeger, a method of receiving/streaming a special notification in the system upon receiving a high value event that may need to be notified immediately, in response to the occurring event to invoke proper action. 

As per claim 12. (Original) The system of claim 10, wherein the individual expiration processors are arranged to: send individual deletion commands to delete one or more event objects in the event log independent of other deletion commands of other expiration processors of the plurality of expiration processors.  
Lautenschlaeger discloses database engine performs “delete” operation (e.g., command) on the base and follow-on events after expiry of the predetermined time period: 
(Lautenschlaeger [0052] “At 210, after expiry of the predetermined time period, the engine deletes the base event and the follow-on event from the in-memory state. At 212, the engine satisfies a query with reference to the aggregation table.”)

As per claim 13. (Original) The computer program of claim 12, wherein the event log is stored by a non- relational datastore, the non-relational datastore comprises a plurality of shards, each shard Page 4 of the plurality of shards being stored by a corresponding database server, and the event log is distributed evenly across the plurality of shards. 
 
Claims 13 is analogous to claim 5 and is rejected under the same rationale as indicated above.

As per claim 14. (Original) The computer program of claim 13, wherein a number of expiration processors of the plurality of expiration processors is equal to a number of shards of the plurality of shards. 

Claims 14 is analogous to claim 6 and is rejected under the same rationale as indicated above.
 
As per claim 15. (Original) The system of claim 10, wherein the individual reservation processors are arranged to: obtain individual event messages from the external platform independent of other reservation processors of the plurality of reservation processors, the event messages to include an event identifier (event-id) of a temporary reservation and an expiration time (ET) of the temporary reservation.  
Lautenschlaeger does not explicitly discloses a method of configuring an event message including an event identifier (event id) of a temporary reservation and an expiration time (ET) of the temporary reservation.  
However, Lautenschlaeger in view of Fiorano discloses a method of creating an schema of database table of event (e.g., “reservation”) “TPS_EVENTS & TES_EVENTS” comprised with an “event_id” and a “expiry_time” and “description” (e.g., “event message”)

 
    PNG
    media_image5.png
    527
    825
    media_image5.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano because one of ordinary skill in the art would have motivated to organize an event with an individual table so that it may be effectively manage the event by allowing query process access any attribute in the table including “expiry_time”, “description of message” such that, it may benefit the enhanced the performance on searching an event.

As per claim 16, (Original) The system of claim 15, wherein the individual notifications include eventids and ETs of the temporary reservations indicated by the individual notifications, and the individual expiration processors are arranged to: store, in an expiration window, the eventids and the ETs of the temporary reservations indicated by the individual notifications, the expiration window comprising a mapping of eventids to ETs. 

Claims 16 is analogous to claim 7 and is rejected under the same rationale as indicated above.
 
As per claim 17, (Original) The system of claim 16, wherein the individual expiration processors are arranged to: retrieve, on a periodic basis, temporary reservations from the expiration window having ETs that have expired when compared to a current system time; and execute a conditional delete operation for the retrieved temporary reservations against the event log, the conditional delete operation indicating to delete the retrieved temporary reservations provided that ETs of the retrieved temporary reservations in the event log indicates that the retrieved temporary reservations have expired.

Claims 17 is analogous to claim 8 and is rejected under the same rationale as indicated above.  
 
As per claim 18, (Original) The system of claim 10, wherein the individual reservation processors are arranged to: provide the stream of notifications to the external platform in response to receipt of a request from the external platform. 
Lautenschlaeger does not explicitly discloses a method of sending notifications to the external platform in response to receipt of a request from the external platform.
However, Lautenschlaeger in view of Kaijima discloses steps of receiving notification of status change and respond back to the client 
(Kaijima [0007] “In response to an acquisition request for a status change notification of a database received from a client via database connection, the information management server detects generation of the status change registered, and sends as a response a notification including a result of the notification action invoked to the client via the database connection while returning control of the connection to the client. A notification action is registered in association with a status change in the database serving as a trigger thereof”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Kaijima because one of ordinary skill in the art would have motivated to use the method of “receiving a notification of event status change triggered by client and responding to the client with notification for a confirmation” because it would enhance the feature and usability of system that may improve user experiences.

As per claim 19, (Original) The system of claim 10, wherein individual instances of the web tier comprise a corresponding reservation processor of the plurality of reservation processors, and individual instances of the stream tier comprise a corresponding expiration processor of the plurality of expiration processors. 
(Lautenschlaeger discloses a method of creating a system that serves as a temporary buffer for continuous stream of incoming events (e.g., an event of “plurality of reservation”) that are stored within a limited time window (See par. [0045] lines 1-4) but, Lautenschlaeger does not explicitly discloses individual instance of stream tier comprised with expiration.

However, Fiorano discloses a method of creating an instance of event object based on schema of database table comprising an event_id with an expiry_time)

  
    PNG
    media_image6.png
    680
    1065
    media_image6.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the Fiorano because one of ordinary skill in the art would have motivated to organize each event record in a table so that it may effectively create plurality of instance of event object based on the schema defined in the table by efficiently accessing an event record via query processes to reference any attribute of the event record which enhances user experience of the system from the improved feature of searching events.
 
As per claim 20, (Original) The system of claim 19, wherein the individual instances of the web tier and the individual instances of the stream 
Lautenschlaeger discloses an example of a digital advertising system may be based on web-based services: 
(Lautenschlaeger [0002] “In the current landscape of information technology, systems may emit very large volumes of data. Examples of such systems include the Internet of Things (IoT), and other global web-based services such as digital advertising”)

tier are operated by respective physical application servers, virtual machines, or application containers. 
Lautenschlaeger discloses the system configuration of computer system 1201 comprises a processor 1202 that is in electronic communication with a non-transitory computer-readable storage medium comprising a database 1203. This computer-readable storage medium has stored thereon code 1205 corresponding to an in-memory state:
 (Lautenschlaeger [0029] FIG. 12 illustrates hardware of a special purpose computing machine according to an embodiment that is configured to implement event correlation.)


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154